Hallam, J.
This action was brought to have the court adjudge plaintiff the owner of 80 acres of land by reason of an alleged oral gift to her husband. The court found that there was no gift. From an order denying a motion for a new trial, plaintiff appeals. The question on this appeal is whether the finding of the court is sustained by the evidence.
The evidence is not in conflict. Plaintiff is the widow of Thomas Evenson. Defendant Anna is the sister of Thomas and defendant Evelyn Ruth is the daughter of a deceased brother Joseph. Even T. Evenson was the father of Thomas, Anna and Joseph. He was for many years a well-to-do farmer in Goodhue county. On his farm his family grew up. Thomas remained on the farm and worked there until he was 32 years old and until two years after his marriage to plaintiff. Under just what arrangements he worked during this period does not appear, but he had in fact accumulated nothing for himself. In September, 1914, Even T. Evenson bought 80 acres *16of land in the neighborhood, with the undoubted purpose of making a gift of it to Thomas. He took the deed in his own name, but placed Thomas and plaintiff in possession. They moved onto the land and thereafter worked it, improved it and made it their home until the death of Thomas in November, 1917. The improvements made were such as painting the barn, putting on a new roof, putting in cement floor and stone foundation, rearranging the stalls, painting the granary and putting on a new roof, painting and repairing the house, building or repairing other out buildings and fences. In making said improvements and in carrying on the farm, the court found Thomas spent all his time and energy and ability. Even T. co-operated with him, spent a portion of his time in so doing. Thomas, from the income of the farm, boarded the workmen, but Even T. paid the bulk of the bills.
The arrangement by which Even T. placed Thomas and plaintiff in possession was verbal. There was no witness who could give direct testimony as to what the arrangement was except plaintiff, and she was disqualified by interest from giving evidence of the conversations had. The evidence of gift was therefore necessarily circumstantial.
A number of neighbors gave testimony as to declarations of Even T. Evenson. There was testimony that he said to one: “I bought this farm over here for my son Tom;” to another: “I bought this for the boy;” to another: “This is going to be Thomas’;” to another: “I bought this place for Thomas,” and other statements of similar import.
Thomas died in the fall of 1917. After that Even T. Evenson went to live with plaintiff on the disputed 80. There is evidence that, on one occasion, he said to one who thereafter bought seed grain from the farm and was about to make out a check for the price, “make it out to the widow, that goes to her.”
Some evidence was not so favorable. Quam, from whom the land was purchased, said Even T. told him when he was looking at the land he was “buying it for Thomas, his boy,” that, when the time came to make the deed, Quam asked if he was going to take the deed in his own name and he said “yes.” Quam said: “I thought *17you would maybe deed it to your boy.” He said: “Well I will do that afterwards, that don’t cost much anyhow.” To one from whom Even T. and Thomas went to buy a binder, he said: “Thomas is buying this binder.” The seller said: “Does he own the farm?” Even T. said: “No, the deed is in my name.”. One neighbor whom he had told he had bought the place for Thomas, met him after Thomas’ death and he then said: “He had bought the place for Thomas, but it was a good thing he had not transferred tne deed now the way it had turned out.” The neighbor said: “Then that will leave the widow out,” and he said: “Oh no, if she stays with me she will have the place.”
It would appear that during the lifetime of Even T. and both before and after the death of Thomas, there was the best of good feeling in the Evenson family. Even T. was a generous father. His conduct toward Thomas and plaintiff from time to time was prompted by considerations of love and affection quite as much as by any ordinary business principles.
The court found: “That it was the intention and purpose of Even Evenson, in purchasing said land, to provide a farm and a home for his said son, Thomas, and his family, and it was so understood by all the members of the family; and it was in pursuance of that plan and purpose that Thomas and Lisa moved onto the farm in March, 1915, and thereafter made it their home,” but found that there was no substantial evidence of a completed gift.
The law of the case is well settled. To constitute a valid transfer of land by verbal gift, there must be a gift completely executed by delivery of possession and performance of some acts sufficient to take the case out of the statute of frauds. The performance necessary for this purpose must be an acceptance, a taking of possession under and in reliance upon the gift and the doing of such acts in reliance thereon that it would work a .substantial injustice to hold the gift void. Lindell v. Lindell, 135 Minn. 368, 160 N. W. 1031. See also Drager v. Seegert, 138 Minn. 6, 163 N. W. 756; Snow v. Snow, 98 Minn. 348, 108 N. W. 295; Hayes v. Hayes, 126 Minn. 389, 148 N. W. 125.
*18In this case there was delivery of possession. The performance was sufficient under the rule of the cases cited. The evidence was sufficient to establish a complete gift. We are of the opinion that, the whole testimony taken together, the finding to the contrary is not sustained.
Order reversed.